                                                                           JS-6
 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11                                          Case No.: 8:19-cv-01794-JLS-JDE
     David Darsow, an individual,
12
                 Plaintiff.                 JUDGMENT
13
           vs.                              The Hon. Josephine L. Staton
14
   WELLS FARGO BANK, NATIONAL
15 ASSOCIATION, and DOES 1 to 10,
   inclusive,
16
              Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                            1
 1        The Motion to Dismiss the Complaint, filed by defendant WELLS FARGO
 2 BANK, N.A. (“Wells Fargo”), was noticed for hearing on November 4, 2019, the
 3 Honorable Josephine L. Staton, presiding. The Court, having granted the Motion in
 4 full with prejudice in a written order dated October 30, 2019, IT IS HEREBY
 5 ORDERED AND ADJUDGED AS FOLLOWS:
 6        1.    Judgment is hereby entered in favor of Wells Fargo and against
 7 Plaintiff; and
 8        2.    Plaintiff shall take and recover nothing from Wells Fargo.
 9
10 DATED: November 18, 2019
11
                                         THE HON. JOSEPHINE L. STATON
12                                       UNITED SATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
